Citation Nr: 9928689	
Decision Date: 10/01/99    Archive Date: 10/15/99

DOCKET NO.  98-10 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center
 in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an increased rating for psychophysiological 
gastrointestinal reaction with appendicitis, cecitis, 
enteritis and resection of the colon, currently evaluated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. K. Tierney, Counsel




INTRODUCTION

The veteran served on active duty from June 1951 to June 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Sioux Falls, South Dakota.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The psychophysiological gastrointestinal (GI) reaction 
with appendicitis, cecitis, enteritis and resection of the 
colon is currently manifested by low energy and 
concentration, anxious and depressed mood over his medical 
problems, particularly his GI problems, and alternating 
constipation and diarrhea.


CONCLUSION OF LAW

Psychophysiological gastrointestinal reaction with 
appendicitis, cecitis, enteritis and resection of the colon 
is no more than 50 percent disabling.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. Part 4, Diagnostic Codes 7301, 
9423 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran has submitted 
evidence which is sufficient to justify a belief that his 
claim for an increased evaluation for psychophysiological 
gastrointestinal reaction is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  This finding is based on his 
contentions regarding the increased severity of his service- 
connected disability.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The veteran has been examined recently 
and his medical records have been obtained.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  All relevant facts 
on this issue have been properly developed and the duty to 
assist has been met.  38 U.S.C.A. § 5107(a).

Service connection for the disability currently diagnosed as 
psychophysiological gastrointestinal reaction was initially 
established by means of a rating decision dated in June 1955 
which granted service connection for appendicitis and cecitis 
with resection of colon.  However, in rating decision of 
August 1960, this service-connected disability was amended to 
appendicitis and cecitis with resection of colon and 
psychophysiologic GI reaction.  The medical evidence at that 
time included VA hospital reports with diagnoses of 
"possible functional gastric upset, treated, unchanged," 
and "psychophysiologic gastrointestinal reaction, manifested 
by vomiting and diarrhea, treated, improved."  Since the 
award of service connection, the evaluation of the disability 
has increased from 20 percent disabling to 50 percent 
disabling, with several periods of temporary total ratings 
due to hospitalizations, which included several abdominal 
surgeries.  A 50 percent rating has been in effect since 
1971, with the exception of periods of temporary total 
ratings for hospitalizations.

The current appeal stems from a claim filed in April 1997.  
VA outpatient treatment records show that the veteran 
continued to have GI complaints.  A record dated in October 
1996 shows that the veteran complained of bloating and 
occasional vomiting, with onset three to four weeks earlier.  
He also complained of occasional constipation.  Examination 
revealed a soft abdomen, multiple scars, normal bowel sounds, 
and non-tender abdomen.  The pertinent diagnoses were 
adhesions, constipation, hiatal hernia with history of peptic 
ulcer, and history of multiple abdominal surgeries.  

Another VA treatment record dated in January 1997 shows the 
veteran again complained of vomiting and diarrhea.  Onset was 
three weeks earlier.  Examination revealed a soft abdomen and 
normal bowel sounds.  There was general mild tenderness.  No 
masses were found.  The diagnosis was gastroesophageal reflux 
disorder.  A record dated in March 1997 shows that the 
veteran felt bloated and his abdomen was mildly distended.  
There were active bowel sounds and no masses.  The diagnosis 
was abdominal adhesions.  A medical record dated in April 
1997 indicates that due to multiple abdominal surgeries, the 
veteran had adhesions and his bowels were probably "kinked."

From March to April 1997, the veteran was hospitalized and 
treated for partial bowel obstruction secondary to adhesions.  
The veteran had presented with the chief complaint of 
abdominal pain of approximately three days' duration which 
was getting worse.  He had had problems with this before, 
secondary to partial bowel obstruction and he had had 
multiple abdominal surgeries.  Eating made the pain worse.  
He had had vomiting, loose stools, chills, sweats, and some 
difficulty voiding.  Physical examination showed that the 
abdomen was soft, with hyperactive bowel sounds.  There was 
tenderness in the right upper quadrant and right lower 
quadrant, with mild rebound.  There were multiple old scars.  
Lloyd's sign was negative.  The veteran was placed on IV 
fluids.  Baseline laboratory work was essentially negative.  
The physician thought it was probably a partial bowel 
obstruction from multiple abdominal surgeries and that, with 
the veteran's history of adhesions, he was not a surgical 
candidate.  A nasogastric tube was passed and placed on low 
suction.  After several days, the veteran was feeling 
considerably better and was discharged home with medications.

A VA outpatient treatment record dated in April 1998 shows 
that the veteran complained of stomach cramps, nausea, 
vomiting and diarrhea.  He complained that his abdomen got 
large at times and then went down.  He reported that taking 
Mylanta helped.  Another medical record dated in May 1998 
shows that the veteran was continuing treatment for a 
neurogenic bladder.

The report of a VA gastrointestinal examination in May 1998 
shows that the veteran gave a history of multiple surgeries 
for small bowel resection, cholecystectomy, appendectomy, and 
hernia surgeries.  His current gastrointestinal complaint was 
mainly burning in the epigastrium and in the chest.  He had 
acid reflux into the back of his throat and threw up 
sometimes several times a day.  He took liquid antacid for 
that problem.  The veteran also reported that he occasionally 
became constipated and other times had loose diarrheal 
stools, with cramping and bloating intermixed.  He 
occasionally took laxatives.  It was noted that the veteran 
had been hospitalized in 1997 for a partial small bowel 
obstruction that resolved with conservative treatment.  A 
physical examination showed that there were multiple incision 
scars on the abdomen.  He had a right upper quadrant 
cholecystectomy scar, a right lower quadrant scar that merged 
with a midline vertical scar, that merged with a left lower 
quadrant incision scar.  His umbilicus was shifted a couple 
of centimeters to the left and there was a ventral hernia in 
the right periumbilical region.  There were some mild 
abdominal distention and tympany on examination, but no 
tenderness, guarding, or rebound was noted.  The diagnoses 
were 1) gastroesophageal reflux disease, by history; 2) 
alternating constipation and diarrhea.  The examiner noted 
that the first diagnosis was not related to the veteran's 
service medical problems since it was an upper 
gastrointestinal problem.  The examiner also noted that the 
veteran did not have acute evidence of obstruction at that 
time.  The examiner found that the veteran's bowel and lower 
gastrointestinal symptoms were stable.

The report of a VA psychiatric examination in June 1998 shows 
that the veteran's psychiatric history revealed no 
psychiatric hospitalizations.  The veteran had been seen in 
the past on a number of occasions by a psychiatrist and 
psychologists for evaluations.  He was not currently in 
psychiatric care and stated that he had never been in 
psychiatric care, but he had taken Librium at varying doses 
for a number of years prior to stopping the medication eight 
to ten years earlier.  The veteran's medical history was 
remarkable for a long list of medical problems including back 
pain, partial bowel obstruction secondary to adhesions, 
gastrointestinal bleeding, peptic ulcer disease, hiatal 
hernia with gastroesophageal reflux, coronary artery disease, 
and obstructive uropathy.  With respect to the veteran's 
education and social history, it was noted that he had a 10th 
grade education.  He was single and never married.  He lived 
alone, and had for a number of years.  He had a few friends 
in the area.  With respect to his occupational history, it 
was noted that he worked in an ammunition dump before being 
drafted into the military in 1951.  After service, he worked 
from 1953 to approximately 1990 at various part-time jobs in 
ranching, carpentry, and labor work.  The veteran's 
psychiatric symptoms included low energy, low concentration 
and an anxious and depressed mood over his medical problems, 
particularly his gastrointestinal problems.  It was noted 
that the veteran had had no remission of his various symptoms 
related to medical problems over the past year.  The veteran 
had been unemployed for at least the past eight years and he 
reported that it was due to his reaction to medical problems.  
The examiner noted that the veteran gave a history compatible 
with undifferentiated somatoform disorder primarily focusing 
on the gastrointestinal tract, but with other various medical 
symptoms.  He had an anxious depressed mood over his medical 
condition most days.  His sleep had been poor for years but 
had improved somewhat on medication.  His energy and 
concentration had been low for decades.  He had no history of 
legal problems.  He had taking Librium for years, but stopped 
the medicine eight to ten years earlier when he evidently had 
a gastrointestinal disturbance related to taking that 
medication.  It was noted that medical records and an 
interview with the veteran indicated numerous medical and 
surgical visits primarily related to the gastrointestinal 
tract, but other body symptoms also.  The examiner noted that 
the veteran's symptoms had caused clinically significant 
distress and impairment in social, occupational, and other 
important areas of functioning for decades.  

A mental status examination showed that the veteran's speech 
rate was slow.  His though processes were logical.  No loose 
associations were noted.  He denied hallucinations, 
delusions, or obsessions.  He denied suicidal or homicidal 
thinking.  His affect was one of mild anxiety.  Cognitive 
examination yielded that the veteran was oriented to person 
and place but not to date.  Recent and remote memory were 
judged to be decreased on a chronic basis.  He was able to do 
simple monetary calculations and normally handled his own 
money per his history.  His attention and concentration were 
acceptable.  The veteran demonstrated impaired abstract 
thinking.  He did not know his age and said that he was 60 
years old when in fact he was 70.  Judgment and insight were 
moderate.  The examiner noted that the veteran maintained his 
personal hygiene and other basic activities of daily living 
skills.  He did not have difficulties with panic attacks, but 
had a depressed and anxious mood much of the time over his 
physical condition, particularly his gastrointestinal 
symptoms.  The examiner noted that there appeared to be an 
underlying organic condition which  might be responsible for 
part of the veteran's psychiatric symptoms, and he did have 
significant organic pathology related to his gastrointestinal 
tract.  The examiner further noted that the veteran continued 
to demonstrate a considerable impairment in ability to focus 
on timely task completion, and a considerable impairment in 
ability to tolerate increased mental demands and stress of 
the workplace secondary to psychophysiologic gastrointestinal 
reaction.  The pertinent diagnosis was undifferentiated 
somatoform disorder (psychophysiological gastrointestinal 
reaction).  The global assessment of functioning score due to 
psychophysiological gastrointestinal reaction was 55.

Service-connected disabilities are evaluated in accordance 
with a schedule of ratings that is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (1998).

Under 38 C.F.R. § 4.126(d) (1998), when a single disability 
has been diagnosed both as a physical condition and as a 
mental disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  There is no opinion of 
record as to whether the appellant's physical condition or 
his mental disorder are the more disabling of the two 
disabilities.  The RO has evaluated the appellant's 
psychophysiological gastrointestinal reaction under the 
mental disorder as opposed to the physical disorder.  The 
Board finds that evaluating the veteran's disability under 
either the mental disorder or the gastrointestinal disorder 
does not provide for a rating in excess of 50 percent, for 
the reasons explained below.

The appellant's psychophysiological gastrointestinal reaction 
currently is evaluated as 50 percent disabling under a 
diagnostic code for mental disorders.  In evaluating a mental 
disorder, a 50 percent rating is assigned where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned where there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
assigned where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The current manifestations of the veteran's service-connected 
disability do not include any of the criteria for a 100 
percent rating.  Although the VA psychiatric examination 
disclosed that the veteran was not oriented to date, did not 
know his own age and had impaired memory, these problems were 
not attributed to the service-connected disability.  Rather, 
the veteran was found to have a separate cognitive disorder.  
Accordingly, a 100 percent rating is not warranted by the 
evidence of record.  In addition, the current manifestations 
do not support a 70 percent rating under the criteria for 
rating mental disorders.  Although the veteran appears to 
have occupational and social impairment, his symptoms do not 
include suicidal ideation, obsessional rituals, or illogical, 
obscure or irrelevant speech.  The June 1998 psychiatric 
examination shows that the veteran had no difficulties with 
impaired thought processes.  He had no difficulty with panic 
attacks.  The examination indicated no impaired impulse 
control.  He was oriented to person and place.  He maintained 
his personal hygiene.  The veteran reported that he had a few 
friends which does not show an inability to establish and 
maintain effective relationships.  The June 1998 examination 
showed that the veteran had considerable impairment in 
ability to tolerate stress of the workplace secondary to 
psychophysiologic gastrointestinal reaction.  However, this 
appears to be the only criteria for a 70 percent rating which 
the veteran satisfies.  Accordingly, the evidence shows that 
the veteran's disability picture more nearly approximates the 
criteria for a 50 percent rating pursuant to the criteria for 
rating mental disorders.  38 C.F.R. § 4.7 (1998).  

With respect to the organic component of the disability, the 
evidence shows that the veteran has had abdominal adhesions 
which have caused partial bowel obstructions in the past.  
Adhesions of the peritoneum are evaluated under Diagnostic 
Code 7301, which provides for a maximum rating of 50 percent.  
Accordingly, the veteran may not be assigned an evaluation 
under Diagnostic Code 7301 in excess of the current 50 
percent rating for the service-connected psychophysiological 
gastrointestinal reaction.  The medical evidence shows that 
the veteran has a history of peptic ulcer disease and hiatal 
hernia with esophageal reflux.  However, there is no current 
medical diagnoses of these disorders.  The evidence shows the 
veteran complained of alternating diarrhea and constipation 
with abdominal distress.  There is no current diagnosis of 
irritable colon syndrome and even if he does have this 
disorder, a maximum 30 percent rating is assigned for 
irritable colon syndrome pursuant to Diagnostic Code 7319.  
Accordingly, the evidence does not support a rating in excess 
of 50 percent for the organic, gastrointestinal component of 
the veteran's service-connected disability.

The Board has considered whether the psychiatric and organic 
components of the disability warrant separate evaluations.  
The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  38 C.F.R. § 4.14 
(1998).  Moreover, as previously stated, when a single 
disability has been diagnosed both as a physical condition 
and as a mental disorder, the disability will be evaluated 
under a single diagnostic code, using the diagnostic code 
which represents the dominant (more disabling) aspect of the 
condition.  38 C.F.R. § 4.126(d).  The evidence shows that 
the manifestations of the psychiatric and organic components 
of the disability at issue overlap one another.  Therefore, 
separate ratings are not warranted.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim.


ORDER

An increased evaluation for psychophysiological 
gastrointestinal reaction with appendicitis, cecitis, 
enteritis and resection of the colon is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

